Opinion by
Mb. Justice Green,
In the opinion just filed in the case of the appeal of H. Victoria Ellis from the same decree entered in this case, No. 87, January term, 1899, we have set fortli our reasons for sustaining the decree of the court below giving precedence to the mortgage held by the plaintiff in the distribution of the fund in court. It is not necessary to repeat those reasons here. In the same opinion we have held that the present appellant is not entitled to any share of the fund as a mechanic’s lien creditor of the defendant. The numerous assignments of error in the present appeal must necessarily fall upon the ruling that the appellant has no standing as a mechanic’s lien creditor. The assignments of error are all dismissed.
Decree affirmed and appeal dismissed at the cost of the appellant.